Case 5:18-cr-00258-EJD Document 559-11 Filed 11/20/20 Page 1 of 3




                 EXHIBIT J
            Case 5:18-cr-00258-EJD Document 559-11 Filed 11/20/20 Page 2 of 3




LANCE WADE
 (202) 434-5755
lwade@wc com




                                             November 4, 2020

Via Email

Mr. John C. Bostic, Esquire
Mr. Robert Leach, Esquire
Ms. Vanessa Baehr-Jones, Esquire
Mr. Jeffrey Schenk, Esquire
Assistant United States Attorneys
United States Attorney’s Office
Northern District of California
150 Almaden Blvd. Suite 900
San Jose, CA 95113

            Re:   United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                  No. CR-18-00258-EJD (N.D. Cal.)

Dear Counsel:

       We write in response to your October 28, 2020 letter addressing the government’s
treatment of documents over which Ms. Holmes has claimed privilege.

        First, your demand that Ms. Holmes “provide the government with information necessary
to establish her claims of privilege” is unfounded. While a party to litigation eventually must
persuade the fact-finder on the existence of privilege when seeking to withhold privileged
documents or to exclude privileged material from evidence, you cite no authority for the claim
that Ms. Holmes must submit the demanded information to the government at the time of the
government’s choosing so that the government may evaluate whether it believes her privilege
“assertions are well-founded.” As we have explained in our prior correspondence, that is not the
law. Rather, the government is ethically obligated to honor Ms. Holmes’ assertions. See Calif.
R. of Prof’l Conduct 4.4. In any event, Ms. Holmes has directed the government to information
and case law—much of it publicly available and known to the government—supporting her
assertions. See Ltr. from L. Wade to J. Bostic (Sept. 22, 2020). And Ms. Holmes encloses here
a privilege log for the 13 documents on the government’s exhibit list identified in our July 30,
2020 correspondence. That is all that is required at this point.
       Case 5:18-cr-00258-EJD Document 559-11 Filed 11/20/20 Page 3 of 3


Re: United States v. Holmes and Balwani
November 4, 2020
Page 2

        Second, the references in your letter to extensive coordination and communications
between the prosecution team and taint team concerning Ms. Holmes’ assertions of privilege are
deeply concerning – particularly given that the taint team had access to Ms. Holmes’ privileged
documents and information. Given that access, the taint team should be completely walled off
from the prosecution team on these issues, and should not be engaging in the kinds of
discussions referenced in your letter. Please preserve all communications between prosecution
team and taint team members, as well as any notes relating to same, as we consider whether to
seek relief from the Court on these issues.

        Third, we do not agree to the government’s proposal regarding the Assignee’s position on
privilege issues, and we reiterate our demand for all communications between the government
and the Assignee on privileged or potentially privileged documents. Among other things, we are
entitled to assess whether the Assignee has waived privilege (as government correspondence
suggests) or whether they merely did not consider certain communications to be privileged (as
certain correspondence from the Assignee we have seen suggests). The government has no right
to unilaterally pressure the Assignee on privilege calls on certain document it believes are
favorable to its case, without giving the defense the ability to assess the implications those
disclosures may have on its right to present certain evidence. We will raise this issue with the
Court if the government does not revisit its position.

        Finally, neither the government’s lackadaisical approach to these issues, nor the unilateral
deadline in your recent letter, are well taken. We received the government’s last correspondence
on this matter on August 6, 2020. Ms. Holmes promptly—within five days—requested
information necessary to evaluate the government’s claims and demands therein, including the
revelation that the government had some sort of arrangement with the Theranos Assignee to
submit for review documents the government deems helpful to its case and potentially secure a
privilege waiver. We heard nothing from the government for over a month—prompting a
follow-up letter from the undersigned on September 22, 2020, to which the government waited
over a month to respond. Unlike the government, Ms. Holmes throughout has acted promptly on
her claims of privilege, contrary to the rhetoric in your October 28 letter.


                                                     Sincerely,




                                                     Lance Wade

cc:    Jeff Coopersmith, Esq. (by email)
